Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant argued about the type of data used for training and the particular order in which the data is processed is different.
Examiner response:
The scope of “a large number of people” is vague and unclear. 
In Nomula (0113]) teaches user preference is inputted and influence the result.
[0050] In an embodiment, when a user conducts online activity, one or more search queries in the form of one or more search tokens may be generated. The user's actions, queries and impressions may be recorded into the aggregated logs 310 as training data for the learning module 312. 
Applicant argued about Nomula does not disclose initially training a deep reinforcement learning model using domain knowledge comprising domain knowledge records that describe user preferences of a large number of people, nor inputting any items list into a pretrained DRL model. 
Nomula discloses [0051]  the learning module 312 may comprise one or more machine learning and/or artificial intelligence methods that may be trained with one or more input data to achieve a certain task. The input data may include one or more of user actions, search queries or user impressions, which may be communicated as training data to the learning module 312.

Nomula’s data is considered reads on applicant’s record,  and machine learning and/or artificial intelligence methods reads on applicant deep reinforcement learning model.
Applicant argued about Nomula does not disclose  inputting the generated initial list of recommended items from the trained DRL model into a content-based filter to generate a final list. 
Nomula fig. 7, and [0034] teaches the recommendation can be done in multiple stage and cycles (fig. 7, item 706).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nomula U.S. PGPub. 20190139092 in view of VAN SEIJEN et al. U.S. PgPub. 20180165603.
As to claim 1, Nomula discloses a system for generating personalized recommendations comprising: a processor to: 
perform an initial training for a deep reinforcement learning (DRL) model using  knowledge comprising knowledge records that describe user preferences (user preference [0113]) of a large number of people ([0113] [0097]), users data ([0099]) and an items list ([0013]); 
input users data and the items list to an trained DRL model to generate an initial list of recommended items from the item list([0097]); 
input the initial list of recommended items from the trained DRL model ([0013]) and a user profile ([0014]) into a content-based filter ([0033]) to generate a final list of recommendations for a target user ([0014] and [0097]); and 
send the final list of recommendations to the target user for display. (fig. 1)

Nomula does not explicitly teach domain knowledge.
VAN SEIJEN teaches domain knowledge.( domain knowledge. [0066]).
domain knowledge with the motivation to speed up learning and stablility as taught by VAN SEIJEN ([0004]).

As to claim 2, Nomula as modified teaches a system of claim 1, wherein the domain knowledge comprises user reviews or other actions that indicate user preferences of the large number of people corresponding to items in the items list (personal preference [0113]). 

As to claim 3, Nomula as modified teaches a system of claim 1, wherein the user profile comprises a list of features, wherein each feature in the list of features comprises a value that indicates a level of user preference of the target user corresponding with the feature ([0048]). 

As to claim 4, Nomula as modified teaches a system of claim 1, wherein each item in the item list comprises a feature vector that describes attributes of the item (item vector [0035]). 

As to claim 5, Nomula as modified teaches a system of claim 1, wherein a final list of recommendations is ranked according to a probability that each item in the list will be of interest to the target user (rank [0008] [0034]). 

Nomula as modified teaches a system of claim 1, wherein the processor is to update the user profile based on a user selection of one or more of the final list of recommended items ([0032]). 

As to claim 8, Nomula as modified teaches a system of claim 1, wherein the items list comprises a list of media files stored by a streaming media service ([0130]). 

As to claim 9, Nomula as modified teaches a system of claim 1, wherein the items list comprises a list of products available for purchase from an e-commerce Website ([0069]). 

As to claim 10, Nomula as modified teaches a system of claim 1, wherein the items list comprises a list of advertisements ([0010]). 

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nomula U.S. PGPub. 20190139092 in view of VAN SEIJEN et al. U.S. PgPub. 20180165603 further in view of Chen et al. U.S. PgPub. 10909450.

As to claim 6, the teachings of Nomula as modified has been discussed, Nomula does not explicitly teach insert random items and exploration policy. 
Chen teaches insert random items (small random weights col. 34, table 1) and exploration policy (exploration policy. col. 34, table 1). 

Chen to include insert random items and exploration policy with the motivation to provide better information retrieval as taught by Chen (col. 1, lines 6-17).

As to claims 11-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153